           Case 1:20-cv-03087-AT Document 13 Filed 05/08/20 Page 1 of 3


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
DAILY HARVEST, INC. and RACHEL                                       DOC #:
DRORI,                                                               DATE FILED: 5/8/2020

                               Plaintiffs,

               -against-                                                 20 Civ. 3087 (AT) (RWL)

REVIVE ORGANICS, INC.,                                                            ORDER

                        Defendant.
ANALISA TORRES, District Judge:

        To conserve resources, to promote judicial efficiency, and in an effort to achieve a faster
disposition of this matter, it is hereby ORDERED that the parties discuss whether they are willing to
consent, under 28 U.S.C. § 636(c), to conducting all further proceedings before the assigned
Magistrate Judge.

        If all parties consent to proceed before the Magistrate Judge, counsel for Defendant shall, by
June 17, 2020, email a fully executed Notice, Consent, and Reference of a Civil Action to a
Magistrate Judge form, available at https://nysd.uscourts.gov/node/754 and attached to this order, to
Orders_and_Judgments@nysd.uscourts.gov. If the Court approves that form, all further proceedings
will then be conducted before the assigned Magistrate Judge rather than before me. An information
sheet on proceedings before magistrate judges is also attached to this order. Any appeal would be
taken directly to the United States Court of Appeals for the Second Circuit, as it would be if the
consent form were not signed and so ordered.

        If any party does not consent to conducting all further proceedings before the assigned
Magistrate Judge, the parties must file a joint letter, by June 17, 2020, advising the Court that the
parties do not consent, but without disclosing the identity of the party or parties who do not
consent. The parties are free to withhold consent without negative consequences.

       SO ORDERED.

Dated: May 7, 2020
       New York, New York
Case 1:20-cv-03087-AT Document 13 Filed 05/08/20 Page 2 of 3




                               2
Case 1:20-cv-03087-AT Document 13 Filed 05/08/20 Page 3 of 3




                               3
